Judgment unanimously affirmed without costs. Memorandum: In January of 1992, respondent Board of Education of the City School District of Rochester (Board) abolished one position of Director of Human Resources. The Board determined that petitioner was the least senior director in the Human Resources Department based upon the date that petitioner’s position became reclassified as a certificated position. Petitioner commenced this CPLR article 78 proceeding alleging that the Board improperly determined her seniority date because she performed the same duties before she became certificated and thus was entitled to an earlier seniority date. Supreme Court found that petitioner had worked in the department at a director level for over five years and was entitled to have her seniority date set no later than October 6, 1987, the date on which she first requested reclassification as a certificated director. We see no reason to disturb the court’s finding. (Appeal from Judgment of Supreme Court, Monroe County, Calvaruso, J.—Article 78.) Present—Callahan, J. P., Green, Fallon and Davis, JJ.